NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 31 December 2021 has been entered. Claims 1-4 have been amended. No claims have been cancelled. No claims have been added. Claims 1-4 are still pending in this application, with claim 1 being independent.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, lines 26 and 29, “…in a state the rear gate is fully opened…,” has been changed to: --…in a state in which the rear gate is fully opened…--.
In claim 4, line 10, “…in which a lateral gap are gradually…,” has been changed to: --…in which a lateral gap is gradually…--.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lighting device for a vehicle comprising: a left first lighting body and a right first lighting body that are installed on a roof lining at positions where an occupant sitting on a seat is illuminated and that are disposed at laterally symmetrical positions in a vehicle width direction; a left second lighting body and a right second lighting body that are installed in a luggage room at positions where an in-vehicle space is illuminated and that are disposed at laterally symmetrical positions in the vehicle width direction; a left third lighting body and a right third lighting body that are installed at laterally symmetrical positions in the vehicle width direction in an inner wall of a lower section of a rear gate; and a left fourth lighting body and a right fourth lighting body that are installed at positions in a vicinity of upper rear sections of left and right rear side doors and that are disposed at laterally symmetrical positions in the vehicle width direction, wherein the left fourth lighting body is disposed at a left outer side of the left first lighting body in the vehicle width direction and on a rear side of the left first lighting body in the vehicle, wherein the right fourth lighting body is disposed at a right outer side of the right first lighting body in the vehicle width direction and on a rear side of the right first lighting body in the vehicle, wherein the left second lighting body is disposed at a left outer side of the left fourth lighting body in the vehicle width direction and on a rear side of the left fourth lighting body in the vehicle, wherein the right second lighting body is disposed at a right outer side of the right fourth lighting body in the vehicle width direction and on a rear side of the right fourth lighting body in the vehicle, wherein, in a state in which the rear gate is fully opened, the left third lighting body is disposed at a left outer side of the left fourth lighting body in the vehicle width direction and on a rear side of the left fourth lighting body in the vehicle, wherein, in the state in which the rear gate is fully opened, the right third lighting body is disposed at a right outer side of the right fourth lighting body in the vehicle width direction and on a rear side of the right fourth lighting body in the vehicle, and wherein the left and right first lighting bodies, the left and right second lighting bodies, the left and right third lighting bodies and the left and right fourth lighting bodies are disposed so that a respective gap between the left and right first lighting bodies, the left and right second lighting bodies, the left and right third lighting bodies and the left and right fourth lighting bodies in the vehicle width direction are gradually reduced from a rear side of the vehicle toward a front side of the vehicle.
The closest prior art of record: Mueller et al. (DE 102006012606 A1), Salter et al. (US 2019/0176679 A1), Galan Garcia et al. (US 2020/0139814 A1), Salter et al. (US 2015/0138806 A1), Salter et al. (US 2015/0274067 A1), and Kang et al. (US 2019/0283664 A1), teach or suggest various elements of the claimed invention, but neither of the above-cited references teach or suggest, alone or in combination: “…wherein the left fourth lighting body is disposed at a left outer side of the left first lighting body in the vehicle width direction and on a rear side of the left first lighting body in the vehicle, wherein the right fourth lighting body is disposed at a right outer side of the right first lighting body in the vehicle width direction and on a rear side of the right first lighting body in the vehicle, wherein the left second lighting body is disposed at a left outer side of the left fourth lighting body in the vehicle width direction and on a rear side of the left fourth lighting body in the vehicle, wherein the right second lighting body is disposed at a right outer side of the right fourth lighting body in the vehicle width direction and on a rear side of the right fourth lighting body in the vehicle, wherein, in a state in which the rear gate is fully opened, the left third lighting body is disposed at a left outer side of the left fourth lighting body in the vehicle width direction and on a rear side of the left fourth lighting body in the vehicle, wherein, in the state in which the rear gate is fully opened, the right third lighting body is disposed at a right outer side of the right fourth lighting body in the vehicle width direction and on a rear side of the right fourth lighting body in the vehicle, and wherein the left and right first lighting bodies, the left and right second lighting bodies, the left and right third lighting bodies and the left and right fourth lighting bodies are disposed so that a respective gap between the left and right first lighting bodies, the left and right second lighting bodies, the left and right third lighting bodies and the left and right fourth lighting bodies in the vehicle width direction are gradually reduced from a rear side of the vehicle toward a front side of the vehicle…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant's disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant's disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
 Claims 2-4 are allowed as they depend upon and further limit allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/COLIN J CATTANACH/Examiner, Art Unit 2875